Citation Nr: 0112310	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-14 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher evaluation for service-
connected asbestosis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  

This matter claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
asbestosis, assigning a noncompensable disability evaluation 
effective October 17, 1997.  A notice of disagreement was 
received in November 1999.  By rating decision in April 2000, 
the RO increased the rating to 10 percent, effective from 
September 14, 1999.  A statement of the case was issued in 
April 2000, and a substantive appeal was received in July 
2000. 

The Board notes that the issue of entitlement to service 
connection for occupational pneumoconiosis was on appeal and 
was remanded by the Board in September 1999.  However, by 
written communication in November 1999, the veteran withdrew 
this issue from appellate status. 


FINDINGS OF FACT

1.  Prior to September 14, 1999, pulmonary function tests 
showed FVC of greater than 80 percent predicted and DLCO (SB) 
of greater than 80 percent predicted. 

2.  Pulmonary function tests conducted on September 14, 1999, 
were interpreted by a physician as showing that diffusing 
capacity was 72 percent of predicted.  

3.  Pulmonary function tests conducted in February 2000 
showed FVC of 82 percent of predicted and DLCO SB of 66.2 
percent of predicted. 



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a compensable 
disability evaluation for asbestosis for the period prior to 
September 14, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6833 (2000).

2.  The schedular criteria for entitlement to a disability 
evaluation for asbestosis in excess of 10 percent from 
September 14, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6833 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
private and VA examination reports, all of which the Board 
finds to be adequate for rating purposes.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to assignment of a higher disability 
rating.  The Board concludes that the discussions in the 
rating decision, statement of the case and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of he result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Consideration must be given to a longitudinal picture of the 
veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Diagnostic Code 6833 found at 38 C.F.R. § 4.97 sets out a 
very mechanical rating criteria for determining the 
appropriate disability evaluation for asbestosis.  In order 
to be rated 100 percent disabled, there must be evidence of 
forced vital capacity (FVC) less than 50 percent of the 
predicted amount; diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) less than 40 
percent of the predicted amount; a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; cor pulmonale or pulmonary 
hypertension; or, the requirement of outpatient oxygen 
therapy.  A 60 percent evaluation is assigned when there is 
evidence of FVC between 50 and 64 percent predicted; DLCO 
(SB) of 40 to 55 percent predicted; or, maximum exercise 
capacity of 15 to 20 ml/kb/min oxygen consumption with 
cardiorespiratory limitation.  A 30 percent evaluation is 
assigned when there is evidence of FVC between 65 and 74 
percent predicted; or, DLCO (SB) of 56 to 65 percent 
predicted.  A 10 percent evaluation is assigned when there is 
evidence of FVC between 75 and 80 percent predicted; or, DLCO 
(SB) of 66 to 80 percent predicted.

The medical evidence of record clearly sets out the results 
of various pulmonary function studies performed on the 
veteran.  In September 1998, the veteran's treating 
pulmonologist reported that the veteran had normal total lung 
capacity and single breath carbon monoxide diffusion 
capacity, but that x-rays revealed extensive bilateral 
pleural thickening, both edge on and en face, indicative of 
asbestos-related pleural disease.  In November 1998, the 
veteran underwent VA examination, including pulmonary 
function studies, and was found to have 116 percent predicted 
FVC and 97 percent DLCO (SB).  He was diagnosed as having 
pulmonary asbestosis with preserved pulmonary function.

On September 14, 1999, the veteran presented for treatment 
with his treating pulmonologist and underwent pulmonary 
function studies.  At that time, he was found to have 114 
percent predicted total lung capacity, but only 72 percent 
DLCO (SB).  The pulmonologist opined that due to the 
veteran's lung size, he actually had only 61 percent of 
predicted diffusing capacity.  Concern was voiced by the 
pulmonologist regarding the drastic decrease in diffusing 
capacity and, as such, he recommended that the veteran have 
the pulmonary tests repeated in two months.

In February 2000, the veteran underwent VA examination, 
including pulmonary function studies, and was found to have 
an 88 percent FVC, but only a 66 percent DLCO (SB).  There 
were no adjustments made to the results of the studies based 
on the size of the veteran's lungs.

Given the evidence as outlined above, the Board finds that 
there is no evidence of an FVC lower than 81 percent 
predicted nor of a DCLO (SB) lower than 81 percent predicted 
prior to September 14, 1999.  As such, a compensable 
evaluation cannot be assigned for any time prior to September 
14, 1999.  It appears that testing on September 14, 1999, 
showed a DLCO (SB) of 72 percent so as to warrant a 10 
percent rating.  The Board notes that although the private 
physician commented regarding adjustment for lung size, this 
fact was later noted by a VA examiner who nevertheless only 
reported the actual objective test findings in February 2000 
of an FVC of 88 percent predicted and a DLCO (SB) of 66.2 
percent of predicted.  Applying the actual readings as 
required by regulation, a rating in excess of 10 percent is 
not warranted.  The Board also notes here that there does not 
appear to be medical evidence of cor pulmonale, pulmonary 
hypertension or a requirement for outpatient oxygen therapy. 

However, the test results do support the veteran's assertions 
regarding a recent worsening of pulmonary function as shown 
by the February 2000 DLCO (SB) of 66.2 percent of predicted.  
While application of regulatory rating criteria do not permit 
the next higher rating of 30 percent unless this reading is 
less than 66 percent predicted, it may be that a higher 
rating will be warranted in the future and the veteran may 
always advance a new claim for an increased rating at that 
time.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

